12/09/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 22-0535


                                      DA 22-0535
                                   _________________

 IN RE THE MARRIAGE OF:

 NANCY J. VAIRA,

              Petitioner and Appellee,
                                                                     ORDER
       v.

 DUANE E. SMITH,

              Respondent and Appellant.
                                _________________

       The record was filed for purposes of this appeal on October 26, 2022. The opening
brief is now overdue.
       IT IS THEREFORE ORDERED that Appellant shall prepare, file, and serve the
opening brief on appeal no later than January 9, 2023. Failure to file the brief within that
time will result in dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide copies of this Order to all counsel of record.




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                   December 9 2022